   Case 1:20-cv-01465-PAE-KHP Document 13
                                       12 Filed 04/21/20
                                                04/20/20 Page 1 of 1

                                                   399 PARK AVENUE             212 980 7400 TE L
                                                   SUITE 3600                  212 980 7499 FAX
                                                   NEW YORK NY 10022-4690      ROBINSKAPLAN.COM



                                                   CARLY A. KESSLE R
                                                   212 980 7421 TE L
                                                   CKESSLER@ROBINSKAPLAN.COM
                                                                                                   4/21/2020




April 20, 2020                                     VIA ECF

Hon. Katharine H. Parker
United States District Court for the      The parties shall have until April 22, 2020 to submit their
Southern District of New York             Report of the Rule 26(f) Meeting and Proposed Case
Daniel Patrick Moynihan Courthouse        Management Plan. The telephonic initial case management
500 Pearl Street, Room 750                conference will go forward on April 27, 2020.
New York, NY 10007

       Re: Shael Cruz v. Custom Furniture Technologies Inc.,
           Case No. 1:20-cv-01465

Dear Judge Parker:
                                                                                4/21/2020
       We represent Defendant in the above-captioned matter and we submit this letter
jointly with Plaintiff concerning the initial case management conference that is currently
scheduled for next Monday, April 27, 2020. The court previously granted the parties’
stipulated extension of Defendant’s deadline to respond to the complaint until May 12,
2020. (Dkt. 10). Because Defendant has not yet responded to the complaint, Defendant
respectfully requests that the court reschedule the initial case management conference to a
date subsequent to Defendant’s responsive pleading (i.e., after May 12, 2020). Plaintiff
does not object to this.
      If the court would prefer to keep the initial case management conference on schedule
for April 27, 2020, the parties jointly request a 2-day extension for the submission of the
Report of Rule 26(f) Meeting and Proposed Case Management Plan, i.e., until April 22,
2020.


                                                 Sincerely,

                                                 /s/ Carly A. Kessler
                                                 Carly A. Kessler
